Per Curiam.

This is an action for damages for injuries alleged to have been caused by the defendant’s negligence. The plaintiff is a married woman, living with her husband, and, so far as appears not possessed of any private means, or engaged in any separate business. One of her witnesses was the physician who attended her after her accident, who was permitted to testify, against the defendant’s objection and exception, as to the value of his services and the amount he was paid. This evidence was clearly incompetent. Becker v. Albany R. Co., 35 App. Div. 46. A second physician was called and permitted to testify as to the physical condition of the plaintiff on a date more than two years after the accident. In the meantime she had given birth to two children. The first physician who attended her found no internal injuries whatever. The second was permitted to testify, against the defendant’s objection, as to certain internal injuries to the genital organs, which were wholly unconnected, so far as the evidence showed, with the accident two years before, but which might naturally have resulted from one or the other of the two intervening confinements. Such evidence had no place in the case, and must be presumed to have influenced the jury in finding the very liberal verdict which they rendered.
Judgment reversed and new trial ordered, with costs to appellant to abide the event.
Present: Tbuax, P. J., Scott and Dugbo, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide the event.